Exhibit 10.4 to Clean Coal Technologies, Inc. 11 June 10-Q
 
AMENDMENT TO MMB
ADVISORY AGREEMENT
 
 
The Advisory Agreement between MMB Global Advisor, and Clean Coal Technologies,
Inc., for the provision of various strategic consulting services entered into on
the 12th day of August, 2010, is hereby amended to reflect a reduction of four
million shares.
 
This Amendment will reduce the total number of twenty-seven million (27,000,000)
fully vested Company restricted shares originally contemplated by this
Agreement, to twenty-three million (23,000,000) shares. The residual balance of
the shares outstanding will be equally apportioned over the remaining months of
the Agreement as earned.
 
IN WHITNESS WHEREOF, the Parties represent and warrant that this Amendment is
executed by duly authorized representatives of each Party as set forth below
effective the 1st day of June, 2011.
 
 
MMB Global Advisor
 
Name: /s/Manorama Panigrahi                 
 
Title: Managing Director
 
Date: 7/15/11
 
 
CLEAN COAL TECHNOLOGIES, INC.
 
Name: /s/Robin T. Eves                 
 
Title: President & CEO
 
Date: 6/23/11

 
 